DETAILED ACTION
	Response to Amendment
 The amendment filed on 02/21/2022 has been entered and considered by Examiner. Claims 1 - 22 are presented for examination. Claims 4-11, and 15-20 are withdrawn. This Action is made FINAL.
Election/Restrictions
Applicant elected with traverse to prosecute claims associated with Specie 3 related to Fig. 2 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. However, claims 4-11, and 15-20 are not directed to the elected Specie 3 related to Figure 2 that includes steps for “…correctness of the roaming account balance” in step 212. Thus, claims 4-11, and 15-20 will be treated as withdrawn. 
	With regard to the argument that claims 4-11, and 15-20 are not unique and distinct, which as a result are not restrictable. Applicant fails to address in the remark section how claims 1-3, 12-14, and 21-22 are identical/similar to claims 4-11, and 15-20. The Primary Examiner points out that the two method claims contain totally different steps and processes as shown below:
Claim 1. A roaming charging method, comprising: 

	receiving, by a home charging device from a blockchain network, one or more of a roaming account balance, a roaming charging 

	receiving, by the home charging device, roaming service statistics for the user from a service statistics database; 


	verifying, by the home charging device, that an abstract obtained based on the roaming service statistics for the user matches the roaming service statistics abstract; and 


	verifying, by the home charging device based on the roaming service statistics and the roaming charging rule, correctness of the roaming account balance. 
(or other identical claim limitations)
Claim 4. A roaming charging method, comprising: 

	determining, by a visited service statistics collection device, roaming service statistics for a user; sending, by the visited service statistics collection device, the 

	sending, by the visited service statistics collection device, the roaming service statistics for the user to a service statistics database; 

	performing, by the visited service statistics collection device, a hash operation on the roaming service statistics for the user, to obtain a roaming service statistics abstract; and 

	sending, by the visited service statistics collection device to a blockchain network, the roaming service statistics abstract.
(or other identical claim limitations)


	With regard to the argument the Primary Examiner may need to further restrict the claims, the Primary Examiner reasserts that the claims are directed to two different roaming charging methods with its unique steps, components, and/or processes as illustrated. Applicant’s 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Submitted Prior art CN 107995003A, herein D1, in view of CN 107294738A, herein D2.
	For claims 1 and 12, D1 discloses a roaming charging method (par. 64 " ... method for charging international roaming communication .. ", par. 65-68), comprising: 
	receiving, by a home charging device (= each operator node in the distributed system) from a blockchain network, one or more of a roaming account balance (par. 111 " After the settlement funds of the international roaming communication fee are transferred to the operator node in the distributed system, the settlement information is stored in the corresponding block chain."), 
	a roaming charging rule, and a roaming service statistics abstract that are for a user (par. 65-68, par. 86 " S103-1. Calculate an encrypted hash function according to a pre-agreed blockchain algorithm and send the calculation result to one or more operator nodes in the distributed system.", par. 87"S103-2: Determine whether one or more operator nodes obtain accounting rights according to the received calculation results; if accounting rights are obtained, perform step S103-3; if no accounting rights are obtained, exit the process;", par. 80 ". For a biller, the storage blocks of each blockchain are jointly determined by all pre-selected nodes; for example, in the communications industry, multiple operator nodes are designated as the biller, and the storage block of each blockchain has The carrier nodes of the accounting rights are jointly determined, and the operator nodes of the non­billing account are only able to query or obtain the communication bills and billing data of the corresponding blockchain, thereby avoiding data leakage;", par. 81); 
	verifying, by the home charging device, that an abstract obtained based on the roaming service statistics for the user matches the roaming service statistics abstract (par. 68 "A series of operations in the blockchain enables billing of international roaming communications so that each operator node in the distributed system can verify the authenticity and integrity of the communication bills and billing data.", par. 87); and 
	verifying, by the home charging device based on the roaming service statistics and the roaming charging rule, correctness of the roaming account balance ( par. 68 "A series of operations in the blockchain enables billing of international roaming communications so that each operator node in the distributed system can verify the authenticity and integrity of the communication bills and billing data.").
	But D1 doesn’t explicitly teach receiving, by the home charging device, roaming service statistics for the user from a service statistics database; 
	However, D2 discloses receiving, by the home charging device, roaming service statistics for the user from a service statistics database (Fig. 1, "Step 101: The operator terminal node generates a charging policy for each communication service, and generates a charging policy block according to the charging policy of each communication service. In this embodiment, specifically, the method provided in this embodiment involves an operator terminal node and a plurality of user terminal nodes, wherein the operator terminal node is connected to each user terminal node. The operator terminal node generates a charging policy for each communication service, and the charging policy includes the package information and the charging information; then the operator terminal node generates the charging policy block according to the charging policy of each communication service, and the generated meter is generated. The fee policy block is linked to a billing policy blockchain.”), and (Step 102: The operator terminal node sends the currently generated charging policy block to each user terminal node in a broadcast manner, so that  the  user  of  each  user terminal node views.....Step 103: The operator terminal node acquires the consumption record information of each communication service of each user  terminal  node  in the preset time period, and generates the preset time period according to the consumption record information of each communication  service  of  each  user  terminal  node.  User bills block. In this embodiment, specifically, the operator terminal node acquires the consumption record information of each communication service of each user terminal node in the preset time period, where the consumption record information includes the user identifier, the type of the consumption service, and the quantity of consumption. ", claim 1 "...The operator terminal node generates a charging policy for each communication service, and generates a charging policy block according to the  charging  policy of each communication service;  The operator terminal node sends the currently generated charging policy block to each user terminal node in a broadcast manner,	so that  the  user  of each user terminal node views;..." , claim 3., " A blockchain is a decentralized  database  that  contains  a  list of  blocks, with continuously growing and neatly arranged records; each block contains  a  timestamp  and  a  block  with the previous block. Link: The blockchain makes the data untamperable. Once recorded, the data in one block will be irreversible.");
	verifying, by the home charging device based on the roaming service statistics and the roaming charging rule, correctness of the roaming account balance  ("Step 104: The operator terminal node sends the currently generated user bill block to each user terminal node in a broadcast manner, so that each user terminal node verifies the user bill block....Step 105: The operator terminal node receives the verification result sent by each user terminal node, and determines whether the currently generated user bill block is correct according to the  certification  result sent by each user terminal node...Step 106: The operator terminal node, when determined to be correct, generates an accounting bill according to the charging policy block and the user bill block....When the quotient terminal node is determined to be correct, it is generated according to the charging policy block and the user CDR block. Bills. Therefore, in the manner of generating the charging policy block and the user CDR block chain, the current time charging policy and the information in the user CDR are not modifiable, and the current time charging policy and user CDR are guaranteed. The information is not tampered with to ensure the correctness and security of the user's bill; and the user terminal node can verify the information in the user bill block, so that the user terminal or the user can participate in the communication billing. The user terminal can be informed whether the communication billing has an error or the cause of the error, thereby improving the user experience.").
Since, all are analogous arts addressing blockchain billing method use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of D1 and D2 to ensure 


	Claim 12 differs from claim 1 only by the following limitation also taught by D1 as modified by D2. D1 further discloses a charging apparatus, comprising. a processor; a non-transitory memory storing a program to be executed in the processor; and a transceiver (Figs. 1-7). All other identical limitations are rejected based on the same rationale as shown above.

	Allowable Subject Matter
Claims 2, 3, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 are allowed.
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… receiving, by the home charging device, roaming service statistics for the user from a service statistics database …”, the Examiner asserts that the operator’s terminal node is the visiting node, AKA, roaming node, that provides charging statistics to the user terminal node or home node that includes charging policy, charging event records, and usage information. As shown by Fig. 1, "Step 101: The operator terminal node generates a charging policy for each communication service, and generates a charging policy block according to the charging policy of each communication service. In this embodiment, specifically, the method provided in this embodiment involves an operator terminal node and a plurality of user terminal nodes, wherein the operator terminal node is connected to each user terminal node. The operator terminal node generates a charging policy for each communication service, and the charging policy includes the package information and the charging information; then the operator terminal node generates the charging policy block according to the charging policy of each communication service, and the generated meter is generated. The fee policy block is linked to a billing policy blockchain.”
		ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s 
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAKEE FANG/
Primary Examiner, Art Unit 2642